1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     RICHARD POWELL,                                  Case No. 3:19-cv-00223-MMD-CBC
7                                        Plaintiff,                  ORDER
             v.
8
      DARYLENE HOLYFIELD KING,
9
                                      Defendant.
10

11          Plaintiff Richard Powell brings this action pro se under 42 U.S.C. § 1983. Before

12   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United

13   States Magistrate Judge Carla B. Carry (ECF No. 10), primarily recommending that the

14   Court dismiss this action with prejudice. Plaintiff had until October 18, 2019, to file an

15   objection. To date, no objection to the R&R has been filed. For this reason, and as

16   explained below, the Court adopts the R&R and will dismiss this action.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   timely objects to a magistrate judge’s report and recommendation, then the Court is

20   required to “make a de novo determination of those portions of the [report and

21   recommendation] to which objection is made.” Id. Where a party fails to object, however,

22   the court is not required to conduct “any review at all . . . of any issue that is not the

23   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

24   Circuit has recognized that a district court is not required to review a magistrate judge’s

25   report and recommendation where no objections have been filed. See United States v.

26   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

27   employed by the district court when reviewing a report and recommendation to which no

28   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
1    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

2    district courts are not required to review “any issue that is not the subject of an objection.”).

3    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

4    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

5    1226 (accepting, without review, a magistrate judge’s recommendation to which no

6    objection was filed).

7           While Plaintiff has failed to object to Judge Carry’s recommendation, the Court will

8    conduct a de novo review to determine whether to adopt the R&R. Judge Carry found

9    that Plaintiff did not adequately allege the violation of a federally protected right by a

10   person who acts under color of state law. (ECF No. 10 at 4.) Plaintiff’s claim relates to his

11   belief that Defendant King perjured herself during a hearing at the Reno Municipal Court

12   related to a temporary restraining order. (Id. at 3-4.) But Plaintiff did not provide any

13   allegations to suggest that Defendant King was acting under color of state law when she

14   testified in the Reno Municipal Court. (Id.) Having reviewed the R&R and the Complaint,

15   the Court agrees with Judge Carry.

16          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

17   10) is adopted in full.

18          It is further ordered that Plaintiff’s original application to proceed in forma pauperis

19   (ECF No. 1) is denied as moot.

20          It is further ordered that Plaintiff’s amended application to proceed in forma

21   pauperis (ECF No. 8) is granted.

22          It is further ordered that the Clerk of the Court file Plaintiff’s Complaint (ECF No. 1-

23   1).

24          It is further ordered that Plaintiff’s Complaint is dismissed with prejudice.

25   ///

26   ///

27   ///

28   ///
1           It is further ordered that Plaintiff’s motions for subpoenas and motion for transcript

2    (ECF Nos. 1-2, 6, 9) are denied as moot.

3           The Clerk of Court is directed to enter judgment in accordance with this order and

4    close this case.

5           DATED THIS 25th day of October 2019.

6

7                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
